Affirmed and Opinion Filed July 31, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-00039-CV

                      GREGORY CUNNINGHAM, Appellant
                                     V.
                    BOBBY ANGLIN, DIVIDEND INVESTMENT,
                FAROOQ SELOD, AND AMANULLAH KHAN, Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-02320-C

                            MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Myers
                                  Opinion by Justice Bridges
       Gregory Cunningham appeals the trial court’s summary judgment in favor of Bobby

Anglin, Dividend Investment, Farooq Selod, and Amanullah Khan. In four points of error,

Cunningham argues the trial court erred in hearing, considering, and sustaining appellees’

objections to his summary judgment evidence and in granting appellees’ motions for summary

judgment. We affirm the trial court’s judgment.

                                         General Background

       Cunningham was a former tenant of Anglin, the property manager and agent for

commercial property owned by Farooq Selod, Amanullah Khan, and Dividend Investment.

Cunningham’s lease expired in February 2004, and he became a month-to-month holdover tenant

pursuant to the lease terms, paying $1,800 per month. In September 2009, Anglin sent a letter to
Cunningham to inform him that his lease would be updated and his rent would be raised. The

parties engaged in negotiations for a new written lease, but no agreement was reached. During

this time, a dispute arose over whether Cunningham had paid Anglin for rent due in November

2009.   Cunningham maintained that he paid the rent while Anglin claimed that the check

received was for separate rental property and was applied to rental due on that property.

        The dispute was not resolved, and on November 24, 2009, Anglin invoiced Cunningham

showing past-due rent for November 2009 at $1,800. The invoice also included rent due for

December 1, 2009 in the amount of $2,200. Cunningham did not pay the $1,800 for November,

but he paid the $2,200 in rent under protest for December and again in January. In February,

Cunningham tendered only $1,000, which was refused as a partial payment. In response, Anglin

sent Cunningham a letter dated February 9, 2010, in which he claimed the November and

February payments were due and the balance owning was $4,200. Additionally, Anglin asserted

he had the right to take possession of the property if Cunningham did not take action.

        On March 12, 2010, after Cunningham did not make the requested payment, Anglin

delivered two letters: one notified Cunningham the lease was terminated and the second was a

“notice to vacate for nonpayment of rent and demand for possession,” giving Cunningham until

midnight, March 18, 2010 to vacate the premises. On March 22, 2010, Anglin filed a forcible-

detainer action against Cunningham in justice court. On April 1, the justice court entered

judgment for Anglin awarding possession of the premises, unpaid rent, interest, and costs.

Cunningham filed a de novo appeal with the county court.

        At trial, possession of the premises was no longer an issue. The trial court entered

judgment in favor of Anglin awarding possession, damages, and attorney’s fees. As a result,

Cunningham filed a motion for new trial asserting a violation of his due-process rights. After the

trial court denied his motion, Cunningham appealed. On August 12, 2011, a panel of this Court

                                               –2–
issued an opinion concluding the terms of the lease unambiguously provided for “holdover rent”

of $1,800 per month to be paid on the first of each month, and Anglin could not unilaterally

increase the rental rate.    Accordingly, this Court reversed the trial court’s judgment and

remanded the case to the trial court for a new trial on damages only. Cunningham v. Anglin, No.

05-10-01023-CV, 2011 WL 3557951, at *1 (Tex. App.—Dallas Aug. 12, 2011) (no pet.). The

trial court’s judgment was affirmed as to all other issues. Id. Subsequent proceedings before the

trial court on remand are not the subject of this appeal.

                                       Trial Court Rulings Appealed

       During the pendency of the forcible-detainer action, Cunningham sued Anglin in county

court seeking $85,000 in damages for alleged conversion of the equipment contained in the

leased premises and for damages Cunningham allegedly suffered for breach of contract with

regard to a commercial lease agreement between the parties. The higher rental payment of

$2,200 formed the basis for Cunningham’s action for breach of contract. On March 18, 2011,

Cunningham added Dividend Investment, Selod, and Khan (collectively Dividend) to the action

seeking damages for breach of contract, conversion, and exemplary damages.

       Dividend filed its general denial and, in September 2011, an amended answer and

counter-claim seeking damages for Cunningham’s filing of a frivolous lawsuit. On September

19, 2011, Anglin filed a traditional and no-evidence motion for summary judgment. Dividend

filed a motion for summary judgment on September 28, 2011.              On October 19, 2011,

Cunningham filed his response to Anglin’s and Dividend’s motions for summary judgment

supported by the affidavit of his counsel and his own affidavit. On October 26, 2011, Anglin and

Dividend filed objections to Cunningham’s affidavit and the affidavit of Cunningham’s attorney

and filed a motion to disqualify Cunningham’s attorney on the grounds he had become a fact

witness. On November 30, 2011, the trial court sent a letter setting forth the court’s “rulings”

                                                –3–
that Anglin’s traditional and no-evidence motion for summary judgment was granted, Dividend’s

traditional and no-evidence motion for summary judgment was granted as to Cunningham’s

breach of contract and conversion claims and denied as to the “claims for sanctions,” and

Anglin’s and Dividend’s objections to Cunningham’s summary judgment evidence were

sustained. The letter ruling requested that counsel confer and prepare an order reflecting the trial

court’s rulings. On December 19, 2011, the trial court signed an order granting Anglin’s and

Dividend’s traditional and no-evidence motions for summary judgment, sustaining their

objections to Cunningham’s summary judgment evidence, and denying Dividend’s motion for

sanctions. Appellant’s notice of appeal was timely filed on January 10, 2012.

                                                 Analysis

       In his first point of error, Cunningham argues that the objections to his summary

judgment evidence were made on less than reasonable notice. Specifically, Cunningham cites

rule of civil procedure 166a(f) for the proposition that defects in the form of affidavits or

attachments in support of or in opposition to a motion for summary judgment will not be grounds

for reversal unless specifically pointed out by objection by an opposing party with opportunity,

but refusal, to amend. TEX. R. CIV. P. 166a(f). As appellant points out, the policy behind rule

166a(f) is to insure that all formal objections to summary judgment evidence are raised in the

trial court and the opposing party is given an opportunity to amend the formal defects before the

trial court rules on the motion for summary judgment. See Webster v. Allstate Ins. Co., 833
S.W.2d 747, 749 (Tex. App.—Houston [1st Dist.] 1991, no writ.). Further, a trial court should

not sustain objections to evidence filed on the day of the hearing without giving the other party

an opportunity to amend.      Id.   However, the other party should ask the trial court for a

continuance for time to respond to the objections. Id.




                                                –4–
        Here, Anglin and Dividend filed their objections to Cunningham’s summary judgment

evidence on October 26, 2011, the same date as the hearing for Anglin’s and Dividend’s motions

for summary judgment. About a month later, on November 30, 2011, the trial court sent out a

letter ruling informing the parties the motions for summary judgment and objections to

Cunningham’s summary judgment evidence were granted. On December 19, 2011, the trial

court signed an order granting the motions for summary judgment and granting the objections to

Cunningham’s summary judgment evidence.           Nothing in the record indicates Cunningham

requested a continuance for time to respond to the objections or filed any response whatsoever in

the time between the filing of the objections and the trial court’s ruling. Accordingly, we

conclude Cunningham has failed to preserve this issue for our review. See id. As a result, we

overrule the first point of error.

        In his second, third, and fourth points of error, Cunningham argues that the trial court

erred in sustaining Anglin’s and Dividend’s objections to Cunningham’s summary judgment

evidence because the objections lacked specificity, and none of Cunningham’s statements in his

affidavit were hearsay or conclusory.

        An appellant has the burden to bring forth a record that is sufficient to show the trial

court abused its discretion when it sustained the objections to summary judgment evidence.

Cantu v. Horany, 195 S.W.3d 867, 871 (Tex. App.–Dallas 2006, no pet.). As a prerequisite to

presenting a complaint for appellate review, the record must show the complaint was made to the

trial court by a timely request, objection, or motion. TEX. R. APP. P. 33.1(a); Cantu, 195 S.W.3d

at 871. A party whose summary judgment evidence was excluded may not argue on appeal any

and every new issue he can think of nor may he resurrect issues he abandoned at the hearing.

Cantu, 195 S.W.3d at 871. When a party fails to object to the trial court’s ruling that sustains an

objection to his summary judgment evidence, he has not preserved the right to complain on

                                               –5–
appeal about the trial court’s ruling. Id. Even if the objections appear meritorious on appeal,

they are not preserved for appellate review if the record does not show the complaint was made

to the trial court. Id.

        Here, Anglin and Dividend filed their objections to Cunningham’s summary judgment

evidence on October 26, 2011. On November 30, 2011, the trial court sent a letter containing its

ruling that Anglin’s and Dividend’s objections to Cunningham’s summary judgment evidence

were sustained. On December 19, 2011, the trial court entered an order that, among other things,

sustained the objections to Cunningham’s summary judgment evidence. Cunningham made no

response to the objections of Anglin and Dividend to his summary judgment evidence, and

Cunningham made no objection to the trial court’s ruling sustaining the objections, either at the

time of the ruling or upon issuance of the final judgment. Under these circumstances, we

conclude Cunningham has not preserved the right to complain on appeal about the trial court’s

ruling on the objections to his summary judgment evidence. See Id. We overrule Cunningham’s

second, third, and fourth points of error.

        In his fifth point of error, Cunningham argues the trial court erred in granting Anglin’s

and Dividend’s motion for summary judgment because Cunningham came forth with summary

judgment evidence as to each element of his claims of breach of contract and conversion. When

a motion for summary judgment presents both no-evidence and traditional grounds, appellate

courts usually review the no-evidence grounds first. Hall v. Douglas, 380 S.W.3d 860, 867 (Tex.

App.–Dallas 2012, no pet.). We review de novo a summary judgment granted on either no-

evidence or traditional grounds, examining the entire record in the light most favorable to the

nonmovant, indulging every reasonable inference and resolving any doubts against the movant.

Shaun T. Mian Corp. v. Hewlett-Packard Co., 237 S.W.3d 851, 855 (Tex. App.—Dallas 2007,

pet. denied).

                                              –6–
       We review a no-evidence summary judgment under the same legal sufficiency standard

used to review a directed verdict. Hall, 380 S.W.3d at 866. To prevail on a no-evidence

summary-judgment motion, a movant must allege that there is no evidence of an essential

element of the adverse party’s claim. Southwestern Elec. Power Co. v. Grant, 73 S.W.3d 211,

215 (Tex. 2002); Tex. R. Civ. P. 166a(i). “The motion must state the elements as to which there

is no evidence.” Tex. R. Civ. P. 166a(i). Once the movant specifies the elements on which there

is no evidence, the burden shifts to the nonmovant to raise a fact issue on the challenged

elements. Henning v. OneWest Bank FSB, 405 S.W.3d 950, 957 (Tex. App.–Dallas 2013, no

pet.). “The court must grant the motion unless the respondent produces summary judgment

evidence raising a genuine issue of material fact.” Tex. R. Civ. P. 166a(i).

       To prevail on a traditional summary judgment motion, a movant must show that no

genuine issue of material fact exists and that the movant is entitled to judgment as a matter of

law. Grant, 73 S.W.3d at 215; Tex. R. Civ. P. 166a(c). A movant who conclusively negates at

least one essential element of a cause of action is entitled to summary judgment on that claim.

Grant, 73 S.W.3d at 215. If a summary judgment order issued by the trial court does not specify

the ground or grounds relied upon for a ruling, the ruling will be upheld if any of the grounds in

the summary judgment motion can be sustained. Hall, 380 S.W.3d at 867.

       Here, Cunningham’s summary judgment evidence was excluded in its entirety, leaving

only Cunningham’s pleadings. Pleadings are not competent summary judgment evidence. Olsen

v. Comm’n for Lawyer Discipline, 347 S.W.3d 876, 886 (Tex. App.–Dallas 2011, pet. denied).

Therefore, the trial court did not err in granting no-evidence summary judgment in favor of

Anglin and Dividend. See Tex. R. Civ. P. 166a(i); Hall, 380 S.W.3d at 867. We overrule

Cunningham’s fifth point of error.




                                               –7–
      We affirm the trial court’s judgment.




1200039F.P05
                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE




                                              –8–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

GREGORY CUNNINGHAM, Appellant                        On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
No. 05-12-00039-CV         V.                        Trial Court Cause No. CC-10-02320-C.
                                                     Opinion delivered by Justice Bridges.
BOBBY ANGLIN, DIVIDEND                               Justices Fillmore and Myers participating.
INVESTMENT, FAROOQ SELOD, AND
AMANULLAH KHAN, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellees BOBBY ANGLIN, DIVIDEND INVESTMENT,
FAROOQ SELOD, AND AMANULLAH KHAN recover their costs of this appeal from
appellant GREGORY CUNNINGHAM.


Judgment entered July 31, 2014




                                               –9–